                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 4:19-cr-2
 v.                                             )
                                                )        Judge Travis R. McDonough
 JIM ALAN MORRIS                                )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of the

nine-count Indictment; (2) accept Defendant’s guilty plea as to the lesser offense of the charge in

Count One of the Indictment, that is, of conspiracy to distribute methamphetamine in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (3) adjudicate Defendant guilty of the lesser

offense of the charge in Count One of the Indictment, that is, of conspiracy to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846; (4) defer a

decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

remain in custody until sentencing in this matter (Doc. 73). Neither party filed a timely objection

to the report and recommendation. After reviewing the record, the Court agrees with Magistrate

Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 73) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

         GRANTED;
2. Defendant’s plea of guilty to the lesser offense of the charge in Count One of the

   Indictment, that is, of conspiracy to distribute methamphetamine in violation of 21 U.S.C.

   §§ 841(a)(1), 841(b)(1)(C), and 846, is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of the lesser offense of the charge in Count One

   of the Indictment, that is, of conspiracy to distribute methamphetamine in violation of 21

   U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846;

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on October 4, 2019 at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
